Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 1 of 40




                Exhibit 1
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 2 of 40




                              SETTLEMENT AGREEMENT

        1.      Plaintiffs, Karen Rose, Anne L. Peyton, Ronza Othman, and the National

Federation of the Blind, Inc., have brought an action against Defendant, Steven Terner

Mnuchin, in his official capacity as Secretary of the United States Department of the

Treasury, Rose et al., v. Mnuchin, No. 4:19-cv-04254-HSG (N.D. Cal.) (the "Case"). In

the Case, Plaintiffs allege that the Internal Revenue Service ("IRS") violates Section 504

of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794 ("Section 504"), by not

providing blind persons equally effective access to all print communications distributed

by the IRS.

        2.      Defendant denies the allegations of Plaintiffs in the Case, and the issue of

liability has not been litigated.

        3.      The Parties believe this settlement agreement is fair, reasonable, and

adequate to protect the interests of all parties.

                                       DEFINITIONS

        4.      "Audio" means the technology of sound reproduction. Audio can be

created synthetically (including by the use of text-to-speech technology), recorded from

real-world sounds, or both.

        5.      "Electronic" means a computer file or other digital medium.

        6.      "Blind" means all persons who have a vision-related disability that

requires the use of alternative techniques or assistive technology to access visual

information.

        7.      "Braille" means a system ofreading and writing for blind people in which

characters are represented by patterns of raised dots.



                                                1
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 3 of 40




        8.     "Large print" means an enlarged font generally with a typeface that is 18

points or larger. For certain text, such as the text in a footer, that appears in a typeface

that is 8 points or smaller, "large print" may consist of an enlarged font with a typeface

that is no smaller than 16 points.

        9.     "Alternative format" means a specialized format used to make visual

information, such as text or graphics but not including decorative, formatting, or other

purely non-substantive elements, accessible to blind individuals.

        10.    "Standard print format" means information conveyed visually and

produced on paper by the IRS in the ordinary course of business.

        11.    "Tax forms" means official government documents with blank spaces for

the insertion of required or requested information, produced by the IRS for use by

taxpayers in fulfilling their legal obligations under the Internal Revenue Code of 1986, as

amended, and other tax laws.

        12.    "Instructions" means official government documents produced by the IRS

to explain how to complete tax forms.

        13.    "Plaintiffs' Counsel" means the attorney or attorney(s) of record

communicated to Defendant prior to execution of this Agreement as the individual(s) to

be notified where indicated in this Agreement.

        14.    "Publications" means official government documents produced by the IRS

to provide information about a topic relevant to the completion of tax forms.

        15.    "Post-filing notices" means notifications IRS sends to an individual

taxpayer about the taxpayer's individual income tax account. The large majority of post-




                                               2
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 4 of 40




filing notices are processed by the Notice Delivery System, which is the information

technology system used by the IRS to send systemic notices.

        16.     "AMC" means the Alternative Media Center of the IRS or a successor

office responsible for providing documents in accessible alternative media formats to IRS

employees and taxpayers with disabilities.

        17.     "Inserts" means documents enclosed with post-filing notices sent to

taxpayers.

        18.     "Alternative Media Preference" or "AMP" means a valid request from a

taxpayer pursuant to a forthcoming IRS process for that taxpayer to receive post-filing

notices that would otherwise be provided in standard print format in, when initially

implemented, one of the following alternative formats: Braille, large print, audio, or

accessible electronic (initially to include plain text (.txt) and braille ready file (.brf)

formats).

        19.      "AMP Implementation Deadline" means January 31, 2022.

        20.     "Effective Date" means the date on which this Agreement has been signed

by counsel for all parties.

        21.     "Days" means calendar days, including weekends and holidays.

                              PROGRAMMATIC PROVISIONS

        Accessible Formats for Post-Filing Notices

        22.     On or before the AMP Implementation Deadline, the IRS will develop and

implement a process ("the AMP Process") that will permit a taxpayer with a disability to

request post-filing notices that would otherwise be provided in standard print format in

one of the following alternative formats: Braille, large print, audio, or electronic (initially



                                                3
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 5 of 40




to include plain text (.txt) and braille ready file (.brf) formats). Taxpayers will be able to

request and select an alternative format either by submitting an IRS form or by contacting

the IRS at a telephone number. Nothing in this Agreement precludes a taxpayer from

requesting an alternative format not listed in the preceding sentence, and the IRS will

evaluate those requests in accordance with the requirements of Section 504. Under the

AMP Process:

           a. The IRS will make best efforts to implement the Alternative Media

               Preference requested by a taxpayer pursuant to the AMP Process within a

               reasonable period of time following the submission of the request. For

               requests submitted using the IRS form, the IRS will make best efforts to

               implement the AMP in 6 to 8 weeks of receipt. For requests made

               telephonically, the IRS will make best efforts to implement the AMP

               within 14 days. In the instructions for the AMP Process and on relevant

               pages of the irs.gov website, the IRS will inform taxpayers of any

               expected differences in the processing times for AMP election requests

               based on the manner the request is submitted.

           b. In the instructions for the AMP Process, the IRS will advise taxpayers of

               their ability to contact the IRS via telephone and obtain assistance

               regarding any post-filing notices that may have been sent prior to the

               submission of an AMP Process request, as well as the current status of the

               taxpayer's account as a result of any such post-filing notices.

           c. Once the IRS has processed a taxpayer's Alternative Media Preference,

               the Alternative Media Preference will be indicated on the taxpayer's



                                               4
Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 6 of 40




          account of record such that IRS employees who access the taxpayer's

          electronic tax records will be able to identify that the taxpayer has

          requested an alternative media format and will be able to identify the

          Alternative Media Preference.

     d. A taxpayer may change his or her Alternative Media Preference by

          making a new request. However, the IRS will continue mailing post-filing

          notices that would otherwise be provided in standard print format using

          the Alternative Media Preference that it has on record until the IRS has

          processed a new Alternative Media Preference.

     e. Once the IRS processes a taxpayer's Alternative Media Preference, the

          Alternative Media Preference will become the default format for all post­

          filing notices that would otherwise be provided in standard print format

          sent to the taxpayer after the date the IRS processes the request. The IRS

          will send a standard print copy of a post-filing notice in the same envelope

          as the taxpayer's Alternative Media Preference format so long as the post­

          filing notice would otherwise be provided in standard print format.

     f.   Generally, inserts enclosed with post-filing notices that are sent in the

          taxpayer's AMP format will also be provided in the same AMP format.

          The following inserts will not be provided in the taxpayer's AMP format:

          (a) documents that were sent to the IRS by the taxpayer and that the IRS

          has returned to the taxpayer; (b) documents, including forms and

          envelopes, for the taxpayer to return to the IRS, although any such

          standard print form to be returned to the IRS will be accompanied by a



                                        5
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 7 of 40




                reference copy version in the taxpayer' s AMP format (except taxpayers

                who have elected audio or electronic formats will receive an accessible

                .pdf file); and (c) other documents, excluding all IRS Notices and

                Publications, that it is not reasonably feasible to convert into the AMP

                format, in which case the IRS will notify the taxpayer in the accessible

                format post-filing notice of the general content of inserts being provided.

                Examples of documents that may fall within subparagraph (c) include, but

                are not limited to, photographs or maps.

             g. For the post-filing notices processed by the Notice Delivery System, the

                IRS intends to generate a copy of the notice in the designated AMP

                format. For the post-filing notices not processed by the Notice Delivery

                System, the IRS anticipates that generating a copy of the notice in the

                designated AMP format will require individual handling, in which case the

                IRS will make best efforts to generate and send the notice within a

                reasonable period of time.

       23.      Within 4 months of the Effective Date, and prior to and separate from the

implementation of the AMP Process, the IRS will determine whether it can convert a

standard print format post-filing notice that has been issued to a taxpayer into an audio

format as an alternative format, and will notify Plaintiffs' Counsel of its determination. If

the IRS determines that it can offer an audio format, it will include in its notification to

Plaintiffs a projected timetable by which it will include conversion to audio format as a

service from the AMC.




                                               6
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 8 of 40




       24.       Within 4 months of the Effective Date, the IRS will include a link within

the accessibility-related webpages on irs.gov to IRS Form 843, Claim for Refund and

Request for Abatement. The IRS will indicate that Form 843 is the appropriate

mechanism for a taxpayer to request abatement of penalties or interest. The IRS will also

include a notice to taxpayers stating that ( 1) all taxpayers can contact the IRS via

telephone and obtain assistance regarding the completion and filing of Form 843; and (2)

qualifying taxpayers may be able to obtain assistance from the Taxpayer Advocate

Service regarding completion and filing of Form 843.

       25.       The IRS will undertake a review of its policies, practices, and guidance

("Abatement Guidance") applicable to the processing of Form 843, Claim for Refund and

Request for Abatement, and identify areas where that Abatement Guidance may be

revised to improve awareness of common issues affecting blind taxpayers in their

interactions with the IRS, consistency of decisions that involve claims based on

blindness, and responsiveness to claimants asserting prejudice based on blindness.

The IRS' s review of the Abatement Guidance related to relief from penalties will include,

but not be limited to, consideration of the following:

             •   Whether the IRS sent correspondence in a format that was not accessible

                 to a blind taxpayer, and a penalty is assessed or increased due to a failure

                 to respond to that correspondence.

             •   Where a blind taxpayer requests an accessible notice for the first time, the

                 time it takes the IRS to provide an accessible copy of a notice from the

                 date of the taxpayer's request.




                                               7
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 9 of 40




               •   Where a blind taxpayer previously has requested to receive notices in an

                   accessible format, the time it takes the IRS to provide an accessible copy

                   of a notice.

               •   A blind taxpayer's degree of knowledge of a tax due or a penalty owed

                   prior to the issuance of an inaccessible notice.

The IRS' s review of the Abatement Guidance related to abatement of interest will

include, but not be limited to, the IRS's obligation to take appropriate steps to effectively

communicate with blind taxpayers, consideration of the extent of limits on the IRS's

discretion in granting abatement requests, and the effect of a blind taxpayer's visual

impairment on the imposition or accrual of interest.

         26.       Within 6 months of the AMP Implementation Deadline, the IRS will

notify Plaintiffs of proposed revisions to the Abatement Guidance. Within 21 days of

this notification, Plaintiffs will provide responsive comments to the IRS on the proposed

revisions. Plaintiffs agree that the revisions to the Abatement Guidance will be consistent

with the individualized, fact-specific nature of the process for adjudicating claims for

refund or requests for abatement under Form 843, and that no proposed revision will be

subject to an Abatement Guidance Dispute on the grounds that it does not impose a rule

of automatic abatement of interest or relief from penalties in particular circumstances.

The IRS will consider Plaintiffs' responsive comments and, within 21 days of receipt,

notify Plaintiffs of the final revisions to the Abatement Guidance. Absent initiation of an

Abatement Guidance Dispute by Plaintiffs as described in the following paragraph, the

IRS will update the Abatement Guidance accordingly in the then-subsequent update

cycle.



                                                 8
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 10 of 40




       27.      Within 14 days ofreceipt of the final revisions to the Abatement

Guidance, Plaintiffs may initiate an Abatement Guidance Dispute by notifying the IRS in

writing. Any Abatement Guidance Dispute shall be limited to allegations that the final

version of the Abatement Guidance violates Section 504, and may be submitted to

mediation and, if necessary, for judicial resolution pursuant to the paragraphs below.

Plaintiffs agree that these paragraphs constitute the sole mechanism for disputing the final

revisions to the Abatement Guidance and that no other dispute regarding the Abatement

Guidance, including pursuant to the dispute resolution process provided for in Paragraphs

59 through 64, may be initiated.

             a. Within 14 days of initiating an Abatement Guidance Dispute, if there has

                not yet been a settlement referral to a U.S. Magistrate Judge, Plaintiffs

                may request that the Court refer the Abatement Guidance Dispute to one

                of the three U.S. Magistrate Judges for the Northern District of California

                previously agreed to by the Parties, see ECF No. 27, or if all of those

                judges have ceased to be U.S. Magistrate Judges in the Northern District

                of California to a randomly assigned U.S. Magistrate Judge, for mediation

                at a settlement conference. Plaintiffs may request that the assigned U.S.

                Magistrate Judge schedule a settlement conference at which Plaintiffs and

                the IRS shall attempt to resolve the Abatement Guidance Dispute.

             b. If Plaintiffs and the IRS are unable to reach a mutually acceptable

                resolution through mediation, Plaintiffs may seek judicial resolution of the

                Abatement Guidance Dispute by filing a motion with the Court.

                Plaintiffs' motion shall be limited to allegations that the final version of



                                               9
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 11 of 40




                the Abatement Guidance violates Section 504, and shall seek no remedy

                other than requiring the IRS to modify its final revisions to the Abatement

                Guidance. If Plaintiffs' motion is granted, the IRS will update the

                Abatement Guidance accordingly in the then-subsequent update cycle.

       28.      The IRS will consider and, within 6 months of the Effective Date,

determine whether to amend the IRS Form 843 Instructions to include additional

direction or information that may be pertinent to blind taxpayers; requests for abatement

of interest or relief from penalties. Such direction or information may, for example,

include:

             a. Whether taxpayer is blind;

             b. Date taxpayer requested an alternative format and type of alternative

                format selected;

             c. Date taxpayer received standard print notice (if applicable and known);

             d. Description of standard print notice received (if applicable and known);

                and;

             e. Date taxpayer learned of issue described in standard print notice (if

                applicable).

If the IRS determines to amend the IRS Form 843 Instructions, it will provide a draft of

such amendments to Plaintiffs' Counsel. Plaintiffs, through their counsel, shall provide

feedback on these amendments within 30 days of receiving them and the IRS shall

consider such feedback. Before any revised IRS Form 843 Instructions are published, the

IRS shall provide a response to Plaintiffs' feedback, in which it will provide a summary
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 12 of 40




description of the IRS ' s overall response to Plaintiffs' feedback, and include, where the

IRS deems appropriate, specific reasons for any modified or rejected feedback.

       Internal and Public Outreach

       29.      Within 4 months of the Effective Date, the IRS will initiate

communications to all IRS employees and any impacted contractors regarding the role of

the AMC, the alternative formats currently available through the AMC, and the current

process for taxpayers to obtain from the AMC copies of post-filing notices in alternative

formats. These communications will include:

       a. Posting a Servicewide Electronic Research Portal ("SERP") Alert (an online

             tool for quickly providing critical information to employees across the IRS).

       b. Issuing a Leaders ' Alert (distributed electronically to IRS executives and

             managers).

       c. Sharing talking points and other messaging that front-line managers can use in

             conversations with their employees.

       d. Including an article in W&I Offline (distributed to all Wage & Income

             ("W&I") employees).

       e. Including an article in Inside the Insider (distributed electronically to all W&I

             employees).

       f.    Including an article in IRS Headlines (distributed electronically to all IRS

             employees).

       30.      Within 4 months of the Effective Date, the IRS will ensure that relevant

pages of the irs.govwebsite reflect an overview of the AMC, including the products and

services it currently provides, a summary of the additional products and services



                                              11
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 13 of 40




described in this Agreement and the general timetables by which those additional

products and services are due to be implemented under this Agreement, how to contact

the AMC, a notification that taxpayers may file accessibility-related complaints to the

IRS's Office of Equity, Diversity, and Inclusion or address accessibility complaints or

concerns to the Accessibility Helpline described in Paragraph 43 below, and a link to the

accessible format versions of the tax forms, instructions, and publications available at

irs.gov, including instructions on how to obtain hard copy accessible formats of these

documents. The relevant pages of theirs.gov website will also describe the current

process for taxpayers to obtain from the AMC copies of post-filing notices in alternative

formats.

       31.     In the Fiscal Year 2021 cycle of updating the Internal Revenue Manual

following the Effective Date, the IRS will update Section 21.3 .1.6 of the Internal

Revenue Manual to describe, in more detail, the AMC's services and encourage

utilization. Specifically, the IRS will revise the current language advising employees to

"[t]ry to assist the taxpayer without providing an Alternative Media format ..." with the

goal of using language that encourages employees to both assist the taxpayers and notify

them of the availability of and process for obtaining alternative formats from the AMC.

       32.     Within 4 months of the Effective Date, the IRS will notify industry

partners (e.g., H&R Block, TurboTax, etc.) regarding current accessibility offerings by

the IRS and the process for requesting alternative formats from the IRS for potential

notification of their customers.

       33.     Within 4 months of the Effective Date, the IRS will notify Plaintiffs'

Counsel of the communications and updates described in Paragraphs 29, 30, and 32



                                             12
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 14 of 40




above. Within two weeks of sending this notification to Plaintiffs, the IRS will

disseminate to the entities identified on Exhibit A via mail and email, to the extent such

contact information is contained in Exhibit A, a notification that relevant pages of the

irs.gov website have been updated and that IRS personnel have received information

about the AMC and the services it offers.

       34.      No later than 3 months prior to the AMP Implementation Deadline, the

IRS will initiate communications to all IRS employees regarding the forthcoming

availability of the Alternative Media Preference mechanism. These communications will

include:

       a. Posting a SERP Alert (an online tool for quickly providing critical

             information to employees across the IRS).

       b. Issuing a Leaders' Alert (distributed electronically to IRS executives and

             managers).

       c. Sharing talking points and other messaging that front-line managers can use in

             conversations with their employees.

       d. Including an article in W&I Offline (distributed to all W &I employees).

       e. Including an article in Inside the Insider (distributed electronically to all W &I

             employees).

       f.    Including an article in IRS Headlines (distributed electronically to all IRS

             employees).

       35.      No later than 3 months prior to the AMP Implementation Deadline, the

IRS will notify industry partners (e.g., H&R Block, TurboTax, etc.) regarding the




                                              13
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 15 of 40




forthcoming availability of the Alternative Media Preference mechanism for potential

notification of their customers.

        36.    No later than 3 months prior to the AMP Implementation Deadline, the

IRS will notify all taxpayers who, in either of the prior two tax years, checked the box

indicating that they are blind on their Form 1040 or Form 1040SR regarding the

forthcoming availability of the Alternative Media Preference mechanism. This notice

will be sent to every such taxpayer in both Braille and large print format. The IRS will

include a revision to the Form 1040 instructions for the 2022 tax year that includes a

reference to the forthcoming availability of the AMP Process, and will endeavor to locate

the reference in the section of the instructions addressing the blind checkbox on Form

1040.

        37.    Prior to the AMP Implementation deadline, the IRS will ensure that the

relevant pages of theirs.gov website will describe the process for taxpayers to elect an

Alternative Media Preference.

        38.    No later than 10 weeks prior to the AMP Implementation Deadline, the

IRS will notify Plaintiffs' Counsel of the communications and updates described in

Paragraphs 34 and 35 above, the process and mechanism taxpayers will utilize to elect an

Alternative Media Preference, and the formats in which any request form for the

Alternative Media Preference will be available. Within two weeks of sending this

notification to Plaintiffs, the IRS will disseminate to the entities identified on Exhibit A

via mail and email, to the extent such contact information is contained in Exhibit A, a

notification that relevant pages of the irs.gov website have been updated and that IRS




                                              14
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 16 of 40




personnel and industry partners have received information about the forthcoming

Alternative Media Preference.

       Training of IRS Personnel

       39.     Within 12 months of the Effective Date, the IRS will ensure training

material for the IRS's Customer Service Representatives and Taxpayer Advisory

Specialists reflects the existing resources available to blind taxpayers, including the

services provided by the AMC, the availability of tax forms, instructions, and

publications in alternative formats on the irs.gov website, and the mechanisms for

lodging complaints related to the provision of alternative formats.

       40.     Within 4 months of the Effective Date, the IRS shall provide a draft of

relevant portions of the training materials described in Paragraph 39 to Plaintiffs'

Counsel. Plaintiffs, through their counsel, shall provide feedback on these training

materials within 30 days of receiving them and the IRS shall consider such feedback and

inform Plaintiffs' Counsel of which feedback is being incorporated, modified, or rejected.

The IRS shall provide a response to Plaintiffs' feedback, in which it will provide a

summary description of the IRS's overall response to Plaintiffs' feedback, and include,

where the IRS deems appropriate, specific reasons for any modified or rejected feedback.

       41.     Prior to the AMP Implementation Deadline, the IRS will provide training

to the IRS's Customer Service Representatives and Taxpayer Advisory Specialists on the

Alternative Media Preference mechanism, the process for providing the alternative

format to the taxpayer, and the mechanisms for lodging complaints related to the

provision of alternative formats.




                                             15
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 17 of 40




       42.     The IRS shall provide a draft ofrelevant portions of the training materials

described in Paragraph 41 to Plaintiffs' Counsel at least 60 days before disseminating the

training materials. Plaintiffs, through their counsel, shall provide feedback on these

training materials within 30 days of receiving them and the IRS shall consider such

feedback. The IRS shall provide a response to Plaintiffs' feedback, in which it will

provide a summary description of the IRS's overall response to Plaintiffs' feedback, and

include, where the IRS deems appropriate, specific reasons for any modified or rejected

feedback.

       Accessibility Helpline within the Alternative Media Center

       43.     Within 12 months of the Effective Date, the IRS will establish an

Accessibility Helpline within the Alternative Media Center for questions related to

current and future accessibility services and alternative format documents for blind

taxpayers. This helpline will not be available to answer general tax questions, which

should continue to be addressed to the IRS' s general customer service telephone number.

The Accessibility Helpline will be monitored during regular business hours (Eastern

Standard Time) by qualified personnel.

       44.     Within 14 months of the Effective Date, the IRS will notify the IRS's

Customer Service Representatives and Taxpayer Advisory Specialists of the existence of

the Accessibility Helpline.

       Best Practices for Members of Free File Alliance

       45.     Within 12 months of the Effective Date, the IRS shall recommend to the

Free File Alliance, a nonprofit coalition of tax software companies partnered with the IRS

to help millions of Americans prepare and e-file their federal tax returns for free, that the



                                              16
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 18 of 40




Free File Fillable Forms should comply with applicable accessibility requirements for the

visually impaired. The reminder shall include links to resources, including

https://www.section508.gov/, https://www.w3.org/standards/webdesign/accessibility, and

https://accessibilityswitchboard.org/.

       46.      Within 12 months of the Effective Date, Plaintiffs may provide to the IRS

information regarding accessibility barriers on the Free File Fillable Forms. The IRS

agrees to transmit, under IRS cover, that information to the Free File Alliance with a

recommendation that the affected Free File Alliance members investigate the cited

accessibility barriers and that the Free File Fillable Forms should comply with applicable

accessibility requirements for the visually impaired.

                   ATTORNEY'S FEES, COSTS, AND EXPENSES

       47.     Following Plaintiffs' filing of a stipulation of dismissal pursuant to

Paragraph 52, Defendant shall pay attorney's fees, costs, and expenses to Plaintiffs in the

amount of $175,000. Defendant shall submit the necessary paperwork to process the

$175,000 payment within twenty-one (21) days of Plaintiffs having provided to

Defendant the necessary information to process the payment to be made pursuant to this

Agreement, and Defendant shall also make good-faith efforts to provide for payment to

be made within ninety (90) days from when Defendant submits the necessary paperwork.

       48.     Upon receipt of payment for attorney's fees, costs, and expenses, Plaintiffs

shall release and forever discharge all claims against Defendant for attorney's fees, costs,

and expenses that have accrued through the date on which Plaintiffs file the Rule

41(a)(l)(A)(ii) stipulation pursuant to Paragraph 52, and for any and all attorney's fees,

costs, and expenses that may accrue after the date on which Plaintiffs file the Rule



                                             17
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 19 of 40




41(a)(l)(A)(ii) stipulation pursuant to Paragraph 52 in connection with this Agreement,

including but not limited to fees, costs, and expenses for any and all monitoring,

implementation, or enforcement of, or motion practice related to, the Agreement.

       49.     Compliance with all applicable Federal, State, and local tax requirements

shall be the sole responsibility of Plaintiffs and their counsel. Nothing in this Settlement

Agreement waives or modifies Federal, State, or local law pertaining to taxes, offsets,

levies, and liens that may apply to money paid under this Agreement, and Plaintiffs are

executing this Agreement without reliance on any representation by Defendants as to the

application of any such law.

                      RELEASE OF CLAIMS AND DISMISSAL

       50.     Plaintiffs and their heirs, administrators, successors, or assigns

(collectively, "Releasors"), hereby release, waive, acquit, and forever discharge

Defendant, along with Defendant's administrators, successors, officers, employees, and

agents (together, the "Releasees") from, and are forever barred and precluded from

prosecuting, any and all claims, causes of action, or requests for any monetary or

injunctive relief (whether in administrative or in judicial proceedings), whether presently

known or unknown, that have been or could have been asserted in the Case by reason of,

with respect to, in connection with, or which arise out of, any matters alleged in the case

that the Releasors, or any of them, have against the Releasees, or any of them. This

release is limited to claims, causes of action, and requests for any monetary or injunctive

relief that have been or could have been asserted in the Case pertaining to Individual

Master File accounts only. Plaintiffs reserve the right to bring any and all other claims,

causes of action, or requests for monetary or injunctive relief that pertain to Business



                                             18
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 20 of 40




Master File accounts. This subsection shall not be interpreted to in any way limit the

ability of Plaintiffs, either collectively or individually, to prosecute any and all claims,

causes of action, or requests for any monetary or injunctive relief (whether in

administrative or in judicial proceedings) that may arise following Plaintiffs' filing of the

Rule 41(a)(l)(A)(ii) stipulation pursuant to Paragraph 52, even if such future claims,

causes of action, or requests which arise after the filing of the stipulation might raise

claims of non-compliance with Section 504.

        51.     Plaintiffs and their counsel release and forever discharge all claims against

Defendant for monetary relief they have asserted or could have asserted in this Case for

attorney's fees, costs, and expenses incurred to date and through the date on which

Plaintiffs file the Rule 41(a)(l)(A)(ii) stipulation pursuant to Paragraph 52, including but

not limited to fees, costs, and expenses associated with this Settlement Agreement, and

for any and all attorney's fees, costs, and expenses that may accrue after the date on

which Plaintiffs file the Rule 41(a)(l)(A)(ii) stipulation pursuant to Paragraph 52 in

connection with this Agreement, including but not limited to fees, costs, and expenses for

any and all monitoring, implementation, or enforcement of, or motion practice related to,

the Agreement.

        52.     Within 4 days of the Effective Date, Plaintiffs shall file a joint stipulation

of dismissal of this case with prejudice pursuant to Federal Rule of Civil Procedure

4 l(a)(l )(A)(ii); a copy of the joint stipulation to be filed is attached as Exhibit B.




                                               19
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 21 of 40




                                       REPORTING

       53.      With respect to each item in this Agreement to be performed within a

specified time period, Defendant shall report to Plaintiffs as to whether the item has been

performed at the close of the specified time period.

       54.      Defendant shall report to Plaintiffs' Counsel:

             a. Within 30 days of the determination, any determination by Defendant that

                it may no longer be practicable to perform any of the items contained in

                Paragraphs 22 through 46 in light of factors unforeseen at the Effective

                Date.

             b. On January 31, 2021, and every 6 months thereafter until the end of the

                Compliance Period, subject to 26 U.S.C. § 6103, data for the preceding 6

                months showing (i) the number of requests for abatement of interest or

                relief from penalty that were filed by a taxpayer claiming the standard

                deduction for the blind in which the IRS did not approve any abatement or

                relief; and (ii) the number of requests for abatement or relief that were

                filed by a taxpayer claiming the standard deduction for the blind in which

                the IRS approved some amount of abatement or relief. In the event this

                response would result in a data set of 10 or smaller for either category, the

                IRS will indicate the information is Not Reportable.

             c. On IRS ' s next full reporting period after full implementation of the AMP

                Process and subject to 26 U.S.C. § 6103, data regarding a random sample

                of 1,000 AMP elections processed through submission of the IRS form in

                the preceding 6 months. The IRS will provide the following data



                                             20
Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 22 of 40




         regarding the random sample of 1,000 AMP elections: (i) for elections

         processed using an attachment to a paper return, the number of such

         elections and the number processed by the program completion date

         (PCD) associated with the paper return; and (ii) for elections processed

         using an attachment to an electronically filed return or processed using the

         standalone election form not with a return, the number of requests that

         were processed in 30 days or fewer, the number of requests that were

         processed between 30 and 60 days, and the number of requests that were

         processed in 60 days or more. In the event this response would result in a

         data set of 10 or smaller for any category, the IRS will indicate the

         information is Not Reportable. In the event that there are fewer than 1,000

         AMP elections processed by submission of the IRS form in the preceding

         6 months, the data set will consist of all AMP elections made by

         submitting the IRS form in the preceding 6 months.

      d. On IRS' s next full reporting period after full implementation of the AMP

         Process and subject to 26 U.S.C. § 6103, data regarding the increase in the

         number of AMP elections on file with the IRS during the preceding 6

         months, broken down by each of the available AMP formats, regardless of

         whether the election was made by submission of an IRS form or by

         telephone request. In the event this response would result in a data set of

         10 or smaller, the IRS will indicate the information is Not Reportable.

      e. On January 31, 2021, and every 6 months thereafter until the end of the

         Compliance Period, data regarding complaints of discrimination raised by



                                      21
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 23 of 40




                blind taxpayers with the IRS's Office of Equity, Diversity, and Inclusion

                received or processed in the preceding 6 months. That data will consist of

                a general description of the complaints; how the complaints were resolved;

                and the time it took to resolve the complaints. The IRS will not provide

                any personally identifying information.

       55.      The Parties recognize and agree that the IRS's obligations are met under

the Settlement Agreement once it has complied with the terms of this Settlement

Agreement, and that the IRS is not guaranteeing to Plaintiffs that certain results will be

achieved once the steps set forth in this Settlement Agreement have been implemented.

Situations that would not constitute non-compliance with this Settlement Agreement

include, by way of example only, that a certain number of taxpayers have submitted

requests under the AMP Process, that specific taxpayers were not aware of the

availability of the AMP Process, or that a specific number of abatement requests

submitted by individual taxpayers were not granted.

                                     MODIFICATION

       56.      Defendant may seek to modify an item in this Agreement, but only if

Defendant determines that one or more of the following conditions applies:

       a. The item would violate any applicable Federal, State, or local statute,

             regulation, or ordinance, or any applicable court order;

       b. Defendant has determined that it will no longer be practicable to achieve an

             item in the specified time frame in light of factors unforeseen at the Effective

             Date; or




                                              22
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 24 of 40




       c. Defendant has determined that an alternative business practice, procedure, or

             method would enable it to achieve the goal(s) embodied in an item.

       57.      If Defendant modifies or removes an item pursuant to Paragraph 56,

Defendant must notify Plaintiffs' Counsel in writing of the nature, scope, and reasons for

the modification(s) or removal(s). Within seven (7) calendar days of Defendant's

notification, Plaintiffs may request in writing from Defendant additional information

about the proposed modification or removal. If Plaintiffs object to the modification or

removal of an item, they may invoke the dispute resolution process provided for in

Paragraphs 59 through 64 within twenty-one (21) calendar days of receiving notice of

such modification or removal. If Plaintiff does not invoke the dispute resolution process

within twenty-one (21) calendar days of receiving such notice, then any objections to

such modifications or removals are deemed waived.

       58.      If either party determines that technological changes create opportunities

for meeting the needs of blind individuals more efficiently or effectively than is provided

for under this Settlement Agreement, the proposing party shall present written notice to

the other party. The receiving party shall consider such proposed changes and will advise

the proposing party as to whether it agrees to modify this Settlement Agreement.

                          DISPUTE RESOLUTION PROCESS

       59.      The Parties agree that the process set forth in this Section is the exclusive

process for remedying alleged violations of this Settlement Agreement. The Parties

further agree that following the filing of the stipulation of dismissal described in

Paragraph 52, no other litigation action in the Case, including but not limited to the filing

of any motions or pleadings, may be taken except as set forth in this Section.



                                              23
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 25 of 40




       60.     Notice ofNon-Compliance. If a Party to this Settlement Agreement

("Initiating Party") believes that any other Party ("Responding Party") has not complied

with any of the provisions of Paragraphs 22 through 24 and 28 through 46 of this

Agreement, the Initiating Party shall provide the Responding Party with a written Notice

of Non-Compliance containing the following information: (i) the alleged act of non­

compliance; (ii) a reference to the specific provision(s) of this Agreement that the

Initiating Party alleges the Responding Party has not complied with; (iii) a statement of

the remedial action sought by the Initiating Party; (iv) a brief statement of the specific

facts, circumstances, and legal argument supporting the position of the Initiating Party;

and (v) any reasonably available, non-privileged information that supports the alleged

failure to comply. The Notice of Non-Compliance must be served promptly, and no later

than sixty (60) days after the Initiating Party becomes aware, or reasonably should have

become aware, of a potential violation.

       61.     Response. Within 30 days ofreceipt of a Notice of Non-Compliance, the

Responding Party shall respond to the Initiating Party in writing. The Responding Party

may request that the Initiating Party provide to the Responding Party any additional non­

privileged information in the Initiating Party's possession that may assist investigation of

the alleged failure to comply. The Responding Party may further request that its time to

respond be tolled until such information is provided.

       62.     Meet and Confer. Within 30 days after the response described above, or as

soon as practically possible thereafter, representatives of the Parties shall informally

meet, either in person or via teleconference, and confer and attempt to resolve the issues

raised in the Notice of Non-Compliance.



                                             24
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 26 of 40




        63.    Referral to Mediation. If the matters raised in the Notice ofNon-

Compliance are not resolved within 45 days of the initial meet and confer, the Initiating

Party may request that the Court refer the matter to one of the three U.S. Magistrate

Judges for the Northern District of California previously agreed to by the Parties, see

ECF No. 27, or if all of those judges have ceased to be U.S. Magistrate Judges in the

Northern District of California to a randomly assigned U.S. Magistrate Judge, for

mediation at a settlement conference. Following such referral, the Initiating Party may

request that the assigned U.S. Magistrate Judge schedule a settlement conference. The

Parties expect that such requests for referral to a U.S. Magistrate Judge for mediation will

be made within 90 days of the initial meet and confer. If a Party believes it has cause to

exceed 90 days before requesting a referral to a U.S. Magistrate Judge, it shall seek the

consent of the other Party, which shall not be unreasonably withheld and which, if

obtained, shall entitle that Party to request a referral after 90 days of the initial meet and

confer, up to the date consented to by the other Party. The Responding Party may at any

time prior to 45 days after the initial meet and confer take the remedial action sought by

the Initiating Party in its Notice of Non-Compliance to cure the alleged violation, in

which case no request for mediation may be made.

        64.    Requestfor Judicial Enforcement. If the Parties are unable to reach a

mutually acceptable resolution through mediation, the Initiating Party may seek judicial

enforcement of compliance with this Settlement Agreement. The Parties agree to engage

in the above dispute resolution procedures to resolve any dispute relating to the

interpretation or implementation of this Settlement Agreement before bringing the matter

to the Court's attention. In the event that the Initiating Party seeks judicial enforcement



                                              25
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 27 of 40




of the provisions of this Agreement, the Initiating Party shall file a motion pursuant to

Fed. R. Civ. P. 60(b)(6) seeking relief from the stipulation of dismissal. The Parties

agree not to dispute that the filing of such a motion constitutes an appropriate mechanism

to seek enforcement of the provisions of this Agreement. However, the Responding

Party shall not be deemed to have waived any available defenses to the substance of such

motion, and any right or authority to contend that no violation of this Settlement

Agreement has occurred. The Parties agree that any Rule 60(b)(6) motion for

enforcement shall not include a request that any party or nonparty to the Case be held in

contempt.

                               NOTICE TO THE PARTIES

        65.      All notices required or permitted hereunder shall be in writing and shall be

served on the Parties at the U.S. mail and email addresses set forth below. A Party's

email address or mailing address may be changed by written notice to the other Party.


To Plaintiffs:                         Valerie Yingling
                                       Legal Program Coordinator
                                       200 East Wells Street, Baltimore, MD 21230
                                       Telephone: (410) 659-9314, extension 2440
                                       vyingling@ntb.org

With a copy to:                        Jessica Weber
                                       Brown Goldstein Levy, LLP
                                       120 E. Baltimore St., Suite 1700
                                       Baltimore, MD 21202
                                       Telephone: (410) 962-1030
                                       JWeber@browngold.com

                                       Autumn M. Elliott
                                       Disability Rights California
                                       350 S. Bixel St., Ste. 290
                                       Los Angeles, CA 90004
                                       Telephone: (213) 213-8000
                                       Autumn.Elliott@disabilityrightsca.org


                                              26
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 28 of 40




To the IRS:                            Carrie Y. Holland
                                       Internal Revenue Service
                                       Media and Publications
                                       1111 Constitution Avenue, NW., Room 6708
                                       Washington, DC 20224
                                       Tel.: (202) 317-6046
                                       Carrie.Y.Holland@irs.gov



With a copy to:                       M. Andrew Zee
                                      U.S. Department of Justice
                                      Civil Division
                                      450 Golden Gate A venue
                                      Room 7-5395
                                      San Francisco, CA 94102
                                      Telephone: (415) 436-6646
                                      m.andrew.zee@usdoj.gov


                                      Timothy E. Heinlein
                                      General Legal Services
                                      IRS Office of Chief Counsel
                                      100 First St., 18 th Floor,
                                      San Francisco, CA 94105
                                      Telephone: (213) 372-4036
                                      timothy .e .heinlein@irscounsel.treas.gov


                                      Shira L. Krieger
                                      General Legal Services
                                      IRS Office of Chief Counsel
                                      33 Maiden Lane, 14th Floor
                                      New York, NY 10038
                                      Tel: (646) 259-8099
                                      shira. l.krieger@irscounsel. treas. gov



                             ADDITIONAL PROVISIONS

       66.     Authority. Each Party represents to all other Parties that it, he, or she has

full power and authority to enter into this Settlement Agreement, that the execution of


                                             27
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 29 of 40




this Agreement will not violate any other agreement binding the Party, and that this

Agreement is a valid and binding obligation on the Party, enforceable in accordance with

its terms. The signatories to this Agreement expressly warrant that they have been

authorized to execute this Agreement and to bind their respective Parties to its terms and

provisions.

        67.    Knowing Agreement. Each Party acknowledges that they are represented

by counsel and that they have reviewed, and had the benefit of legal counsel's advice

concerning, all of the terms and conditions of this Settlement Agreement.

        68.    No Admission ofLiability. This Settlement Agreement shall not be

construed as an admission by Defendant of the truth of any of the allegation or the

validity of any claim asserted in the Case, or of the liability of Defendant, nor as a

concession or an admission of any fault or omission of any act or failure to act, or of any

statement, written document, or report heretofore issued, filed, or made by Defendant,

nor shall the Settlement Agreement nor any confidential papers related hereto and created

for settlement purposes only, nor any of the terms of either, be offered or received as

evidence of discrimination in any civil, criminal, or administrative action or proceeding,

nor shall they be the subject of any discovery or construed by anyone for any purpose

whatsoever as an admission or presumption of any wrongdoing on the part of Defendant,

nor as an admission by any Party to this Settlement Agreement that the consideration to

be given hereunder represents the relief which could have been recovered after trial.

        69.    Integration. This Settlement Agreement and its attachments and addenda

constitute the entire agreement of the Parties, and no prior statement representation,




                                             28
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 30 of 40




agreement, or understanding, oral or written, that is not contained herein, shall have any

force or effect.

           70.     Duties Consistent with Federal Law. Nothing contained in this Settlement

Agreement shall impose on Defendant any duty, obligation, or requirement, the

performance of which would be inconsistent with federal statutes or federal regulations in

effect at the time of such performance.

           71.     Headings. The headings in this Settlement Agreement are for the

convenience of the Parties only and shall not limit, expand, modify, or aid in the

interpretation or construction of this Settlement Agreement.

           72.     Severability. Should any non-material provision of this Settlement

Agreement be found by a court to be invalid or unenforceable, then (A) the validity of

other provisions of this Settlement Agreement shall not be affected or impaired; and (B)

such provisions shall be enforced to the maximum extent possible.

           73.     Jointly Drafted Agreement. This Settlement Agreement shall be

considered a jointly drafted agreement and shall not be construed against any party as the

drafter.

                                      COUNTERPARTS

           74.     This Settlement Agreement may be executed in counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument.

                    EFFECTIVE DATE AND COMPLIANCE PERIOD

           75.     This Settlement Agreement shall take effect upon being signed by counsel

for all Parties.




                                               29
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 31 of 40




       76.     The Compliance Period of this Settlement Agreement shall begin on the

Effective Date and shall expire 21 months from the AMP Implementation Deadline.

Only during this Compliance Period may a Party may initiate a dispute pursuant to the

dispute resolution process provided for in Paragraphs 59 through 64.

                                     SIGNATURES

       77.     By their signatures below, the Parties, by and through counsel, indicate

their consent to the terms and conditions set forth above.




Dated: July 10, 2020                          U.S. DEPARTMENT OF JUSTICE


                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General
                                              Civil Division
                                              CARLOTTA P. WELLS
                                              Assistant Branch Director
                                              Federal Programs Branch
                                              M. ANDREW ZEE
                                              Attorney
                                              Federal Programs ranch

                                              By:


                                                     450 Golden Gate Ave.
                                                     Room 7-5395
                                                     San Francisco, CA 94102

                                              Attorneys for Defendant




                                             30
   Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 32 of 40




Dated: July 10, 2020               DISABILITY RIGHTS CALIFORNIA

                                   AUTUMN M. ELLIOTT
                                   BEN CONWAY

                                   By:
                                          AUTUMN M. ELLIOTT
                                          DISABILITY RIGHTS
                                          CALIFORNIA
                                          350 S. Bixel Street, Suite 290
                                          Los Angeles, CA 90017

                                   Attorneys for Plaintiffs

Dated: July 9, 2020                BROWN GOLDSTEIN LEVY

                                   EVE HILL
                                   JESSICA P. WEBER
                                   ALYSSA L. HILDRETH


                                   By:     c//ettitt
                                          EveHill(Ju l 9,202019:01EDT)


                                          EVE HILL
                                          BROWN GOLDSTEIN LEVY
                                          120 E. Baltimore Street, Suite 1700
                                          Baltimore, MD 21202

                                   Attorneys for Plaintiffs




                                  31
Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 33 of 40




                    Exhibit A
      Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 34 of 40




List of organizations/publications/stakeholders that IRS should contact
about its new alt format process


  •   National Federation of the Blind (NFB)
      200 East Wells Street, Baltimore, MD 21230
      410-659-9314
      nfb@nfb.org
          o Including NFB's Braille Monitor, The Nation's Blind Podcast, and NFB-NEWSLINE®

  •   American Action Fund for Blind Children and Adults
      1800 Johnson St.
      Baltimore, MD 21230
      410-659-9314
      actionfund@actionfund .org

  •   National Library Service for the Blind and Physically Handicapped, Library of Congress
      1291 Taylor St NW
      Washington, DC 20542
      (202) 707-5100
      nls@loc.gov

  •   Bookshare
      480 California Ave.
      Suite 201 Palo Alto, CA 94306-1609
      650-352-0198
      info@bookshare.org

  •   American Association of the Deaf Blind
      248 Rainbow Drive #14864
      Livingston, TX 77399-2048
      aadb-info@aadb.org

  •   American Association of People with Disabilities
      2013 H Street, NW, 5th Floor
      Washington, DC 20006
      202-521-4316
      com mun ications@aa pd .com

  •   American Council of the Blind Inc.
      1703 N Beauregard St, Suite 420
      Alexandria, VA 22311
      (202) 467-5081
      info@acb.org
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 35 of 40




•   American Foundation for the Blind
    1401 South Clark Street
    Suite 730
    Arlington, VA 22202
    212-502-7600
    afbinfo@afb.net

•   Association for Education and Rehabilitation of the Blind and Visually Impaired
    5680 King Centre Drive, Suite 600
    Alexandria, VA 22315
    703-671-4500
    aer@aerbvi.org

•   Blinded Veterans Association
    1101 King Street, Suite 300
    Alexandria, VA 22314
    800-669-7079
    info@bva.org

•   National Association of Parents of Children with Visual Impairments
    15 West 65th Street
    New York, NY 10023
    (212) 769-6318
    napvi@Lighthouseguild .org

•   National Association for Visually Handicapped
    22 West 21st Street, Sixth Floor
    New York, NY 10010
    212-889-3141
    navh@navh .org

•   The Chicago Lighthouse
    1850 W. Roosevelt Rd.
    Chicago, IL 60608
    312-666-1331
    contactus@chicagolighthouse.org

•   Columbia Lighthouse for the Blind
    8757 Georgia Avenue, Suite 805
    Silver Spring, MD 20910
    301-589-0894
    info@clb.org

•   LightHouse for the Blind and Visually Impaired of San Francisco
    1155 Market Street, 10th Floor
    San Francisco, CA 94103
    415-431-1481
    Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 36 of 40




    i nfo@lighthouse-sf.org

•   American Printing House for the Blind
    1839 Frankfort Avenue
    Louisville, KY 40206
    502-895-2405
    info@aph.org

•   National Braille Press
    88 St. Stephen Street
    Boston, MA 02115
    617-266-6160
    contact@nbp.org

•   Blindskills, Inc.
    P.O. Box 5181
    Salem, OR 97304-0181
    800-860-4224
    info@blindskills.com

•   Vispero Podcast
    17757 US Hwy 19 N., Suite 560
    Clearwater, FL 33764
    727-803-8000
    info@vispero.com

•   Blind Abilities Podcast
    info@blindabilities.com
Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 37 of 40




                    Exhibit B
             Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 38 of 40




     Autumn M. Elliott (SBN 230043)                   ETHANP. DAVIS
 1
     Ben Conway (SBN 246410)                          Acting Assistant Attorney General
 2   DISABILITY RIGHTS CALIFORNIA                     CARLOTTA P. WELLS
     350 S. Bixel Street, Suite 290                   Assistant Branch Director
 3   Los Angeles, CA 90017                            M. ANDREW ZEE (CA Bar No. 272510)
     Telephone: (213) 213-8000                        Attorney
 4
     Fax: (213) 213-8001                              Civil Division, Federal Programs Branch
 5   autumn.elliott@disabilityrightsca.org            U.S. Department of Justice
     ben.conway@disabilityrightsca.org                450 Golden Gate Avenue, Room 7-5395
 6                                                    San Francisco, CA 94102
     Eve Hill                                         Telephone: (415) 436-6646
 7
     Jessica P. Weber                                 Facsimile: (415) 436-6632
 8   Alyssa L. Hildreth                               E-mail: m.andrew.zee@usdoj.gov
     BROWN GOLDSTEIN LEVY
 9   120 E. Baltimore Street, Suite 1700              Attorneys for Defendant
10   Baltimore, MD 21202
     Telephone: (410) 962-1030
11   Fax: (410) 385-0869
     JWeber@browngold.com
12   AHildreth@browngold.com
13
     Attorneys for Plaintiffs
14

15

16                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18

19
      KAREN ROSE, ANNE L. PEYTON, RONZA
20
      OTHMAN, and THE NATIONAL
21    FEDERATION OF THE BLIND, INC.,                 No. 4:19-cv-04254-HSG

22
                           Plaintiffs,               JOINT STIPULATION OF DISMISSAL
23
                                                     WITH PREJUDICE
              V.
24
      STEVEN TERNER MNUCHIN, Secretary of
25    the U.S. Department of the Treasury, in his
      official capacity,
26

27
                           Defendant.
28



     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
              Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 39 of 40




 1            Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiffs, Karen Rose, Anne

 2   L. Peyton, Ronza Othman, and The National Federation of the Blind, Inc., and Defendant,

 3   Steven Terner Mnuchin, sued solely in his official capacity as Secretary of the Treasury

 4   (collectively "the Parties"), stipulate to the dismissal with prejudice of this action in its entirety.

 5   This Joint Stipulation of Dismissal incorporates the terms of the Settlement Agreements execute

 6   by the parties on [date to be inserted], 2020, which are attached as Exhibits 1 and 2. The Parties

 7   have agreed, pursuant to Paragraph 64 of Exhibit 1, not to dispute that filing a motion pursuant to

 8   Fed. R. Civ. P. 60(b)(6) seeking relief from this Joint Stipulation of Dismissal after exhausting

     the dispute resolution procedures described in Paragraphs 60-63 of Exhibit 1 constitutes an

10   appropriate mechanism to seek enforcement of the provisions of Exhibit 1.
11

12

13   Dated:                     2020.                        Respectfully submitted,
14
                                                             U.S. DEPARTMENT OF JUSTICE
15

16                                                           ETHAN P. DAVIS
                                                             Acting Assistant Attorney General
17                                                           CARLOTTA P. WELLS
                                                             Assistant Branch Director
18

19
                                                             M. ANDREW ZEE (CA Bar No. 272510)
20                                                           Attorney
21                                                           Civil Division, Federal Programs Branch
                                                             U.S. Department of Justice
22                                                           450 Golden Gate Avenue, Room 7-5395
                                                             San Francisco, CA 94102
23                                                           Telephone: (415) 436-6646
24                                                           Facsimile: (415) 436-6632
                                                             E-mail: m.andrew.zee@usdoj.gov
25
                                                             Attorneys for Defendant
26

27
                                                             Autumn M. Elliott (SBN 230043)
28                                                           Ben Conway (SBN 246410)

     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
                                                         1
             Case 4:19-cv-04254-HSG Document 34-1 Filed 07/14/20 Page 40 of 40



                                                         DISABILITY RIGHTS CALIFORNIA
 1                                                       350 S. Bixel Street, Suite 290
                                                         Los Angeles, CA 90017
 2                                                       Telephone: (213) 213-8000
                                                         Fax: (213) 213-8001
 3                                                       autumn.elliott@disabilityrightsca.org
                                                         ben.conway@disabilityrightsca.org
 4

 5
                                                         Eve Hill
 6                                                       Jessica P. Weber
                                                         Alyssa L. Hildreth
 7                                                       BROWN GOLDSTEIN LEVY
                                                         120 E. Baltimore Street, Suite 1700
 8                                                       Baltimore, MD 21202
                                                         Telephone: (410) 962-1030
 9                                                       Fax:(410)385-0869
                                                         JWeber@browngold.com
10                                                       AHildreth@browngold.com
11
                                                         Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28


     Rose v. Mnuchin, No. 4-19-cv-04254-HSG
     Joint Stipulation of Dismissal with Prejudice
                                                     2
